--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.  IT MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITY UNDER SUCH ACT OR
AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.
 
CROWDGATHER, INC.
 
CONVERTIBLE PROMISSORY NOTE
 

$500,000
Woodland Hills, California
 
 Dated as of July 8, 2008

 
CrowdGather, Inc., a Nevada corporation (the “Company”), for value received,
hereby promises to pay to Smart Goal Investment Limited (“Holder”), the sum of
Five Hundred Thousand Dollars ($500,000) on the terms and conditions set forth
in this Convertible Promissory Note (“Note”).  Payment for all amounts due
hereunder shall be made by mail to the registered address of Holder.


The following is a statement of the rights of Holder of this Note and the
conditions to which this Note is subject, and to which Holder hereof, by the
acceptance of this Note, agrees:


1.           Maturity.  The principal hereof and any unpaid accrued interest
hereon, as set forth below, shall be due and payable on the earlier to occur
of:  (i) July 8, 2009 (“Maturity Date”); and (ii) when declared due and payable
by Holder upon the occurrence of an Event of Default (as defined below).
 
2.           Interest.  This Note shall accrue interest on the principal at a
rate of eight percent (8%) per annum (the “Interest Rate”).  Interest shall be
calculated on the basis of a 360-day year for the actual number of days
elapsed.  Interest accruing on this Note shall be subject to mandatory
conversion as provided in Section 5 below, except that upon an occurrence of an
Event of Default, the Company shall be obligated to pay the interest due on this
Note by delivering to Holder cash equal to the outstanding principal amount of
the Note plus any due and unpaid interest.  If there occurs an acceleration or
prepayment of the Note prior to the Maturity Date in accordance with the terms
hereof, all interest due and payable at such time on the principal amount due
shall be paid in full.  All payments hereunder are to be applied first to
reasonable costs and fees referred to herein, second to the payment of accrued
interest, and the remaining balance to the payment of principal.


3.           Events of Default.  If any of the events specified in this Section
3 shall occur (herein individually referred to as an “Event of Default”), Holder
may, so long as such condition exists, declare the entire principal and unpaid
accrued interest hereon immediately due and payable, by notice in writing to the
Company:
 
1

--------------------------------------------------------------------------------




(a)           Default in the payment of the principal or unpaid accrued interest
of this Note when due and payable; or


(b)           The institution by the Company of proceedings to be adjudicated as
bankrupt or insolvent, or the consent by it to institution of bankruptcy or
insolvency proceedings against it or the filing by it of a petition or answer or
consent seeking reorganization or release under the Federal Bankruptcy Act, or
any other applicable Federal or state law, or the consent by it to the filing of
any such petition or the appointment of a receiver, liquidator, assignee,
trustee or other similar official of the Company, or of any substantial part of
its property, or the making by it of an assignment for the benefit of creditors,
or the taking of corporate action by the Company in furtherance of any such
action; or


(c)           If, within 60 calendar days after the commencement of an action
against the Company, without the consent or acquiescence of the Company (and
service of process in connection therewith on the Company) seeking any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, such action shall
not have been resolved in favor of the Company or all orders or proceedings
thereunder affecting the operations or the business of the Company stayed, or if
the stay of any such order or proceeding shall thereafter be set aside, or if,
within 60 calendar days after the appointment without the consent or
acquiescence of the Company of any trustee, receiver or liquidator of the
Company or of all or any substantial part of the properties of the Company, such
appointment shall not have been vacated.
 
4.           Holder’s Rights Upon Event of Default.  Upon the occurrence and
continuance of any Event of Default, Holder in his sole and absolute discretion
shall have the right to:


(i)           convert all of the principal amount and unpaid accrued interest
attributable to this Note into shares of the Company’s $.001 par value common
stock (“Common Stock”) at a conversion price of $1.00 per share; or


(ii)          declare all unpaid interest and principal immediately due and
payable and exercise all other legal rights in connection therewith.


5.           Conversion.
 
(a)           Mandatory Conversion.  The outstanding principal balance and
unpaid accrued interest on this Note shall automatically convert into shares of
Common Stock immediately prior to the closing of the Company’s next transaction
or series of related transactions in which the Company sells equity securities
and in which the gross proceeds to the Company equal or exceed $2,000,000 (the
“Next Equity Financing”). The number of shares of Common Stock to be issued upon
such conversion shall be equal to the quotient obtained by dividing (a) the
outstanding principal and unpaid accrued interest due on this Note on the date
of conversion, by (b) the conversion price which shall equal eighty five percent
(85%) of the negotiated and agreed upon per share price set forth in the Next
Equity Financing. The Common Stock received by Holder pursuant to the conversion
of the Note shall be referred to as the “Conversion Shares.”
 
2

--------------------------------------------------------------------------------


 
(b)           Identical Terms.  The Common Stock received by Holder pursuant to
the conversion of the Note hereunder shall have identical rights, preferences
and privileges as those shares received by investors currently holding or
subscribing for Common Stock.


(c)           Conversion Procedure.  If this Note is to be converted, written
notice shall be delivered by the Company to the Holder, at its address set forth
on the signature page hereto, notifying the Holder of the conversion to be
effected, specifying the principal amount of the Note to be converted and the
amount of accrued interest to be converted.  Holder will surrender this Note to
the Company within five (5) business days after receiving such notice and the
Conversion Shares will be delivered to the Holder after receipt of the Note by
the Company.


(d)           Delivery of Stock Certificates.  As promptly as practicable after
the conversion of this Note, the Company at its expense will issue and deliver
to Holder a certificate or certificates for the number of full shares of the
Common Stock issuable upon such conversion.  Upon conversion of the Note, the
Company shall take all such actions as are necessary in order to insure that the
Conversion Shares issuable with respect to such conversion shall be validly
issued, fully paid and nonassessable.


(e)           Stockholders’ Agreement.  As a condition of any issuance of Common
Stock upon conversion of this Note, the Company may require Holder to execute
any stockholders’ agreement, documents or other agreements that may be in effect
between the Company and all of the holders of the Common Stock or that are
executed by investors subscribing for the Company’s securities in connection
with a Next Equity Financing.


(f)           Mechanics and Effect of Conversion.  No fractional shares of
Common Stock shall be issued upon conversion of this Note.  In lieu of the
Company issuing any fractional shares to Holder upon the conversion of this
Note, the Company shall pay to Holder the amount of outstanding principal and
interest that is not so converted, such payment to be in the form as provided
below.  Upon conversion of this Note, the Company shall be forever released from
all of its obligations and liabilities under this Note (to the extent of the
amounts converted), except that the Company shall be obligated to pay Holder,
within 10 business days after the date of such conversion, any interest accrued
and unpaid or unconverted to and including the date of such conversion, and no
more.


(g)           Reservation of Stock Issuable Upon Conversion.  The Company shall,
before the conversion of this Note into Common Stock pursuant to the terms set
forth herein, increase the number of authorized but unissued shares of Common
Stock as necessary, and at all times reserve and keep available out of such duly
authorized but unissued shares of Common Stock, such number of its duly
authorized Common Stock as shall be sufficient to effect the conversion of the
Note pursuant to the terms set forth herein.  If at any relevant time the number
of authorized but unissued shares of Common Stock shall not be sufficient to
effect the conversion of the entire outstanding principal amount of this Note,
in addition to such other remedies as shall be available to Holder, the Company
will use its best efforts to forthwith take such corporate action as may be
necessary to increase its authorized but unissued shares of Common Stock to such
number of shares as shall be sufficient for such purposes.
 
3

--------------------------------------------------------------------------------




6.           Successors and Assigns; Assignment.  Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors and administrators of
the parties hereto.  Nothing in this Note, express or implied, is intended to
confer upon any party, other than the parties hereto and their successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Note, except as expressly provided herein.  The Company may not assign this
Note or any of the rights or obligations referenced herein without the prior
written consent of Holder.


7.           Waiver and Amendment.  Any provision of this Note may be amended,
waived or modified upon the written consent of the Company and Holder.


8.           Waiver of Notice.  The Company hereby waives notice, presentment,
demand, protest and notice of dishonor.


9.           Treatment of Note.  To the extent permitted by generally accepted
accounting principles, the Company will treat, account and report the Note as
debt and not equity for accounting purposes and with respect to any returns
filed with Federal, state or local tax authorities.


10.         Notices.  Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if personally delivered or if sent by nationally recognized courier
service or mailed by registered or certified mail, postage prepaid, to the
respective addresses of the parties as set forth on the signature page hereof or
if sent by facsimile to the respective facsimile numbers of the parties set
forth on the signature page hereof.  Any party hereto may by notice so given
change its address for future notice hereunder.  Notice shall conclusively be
deemed to have been given and received when personally delivered or 3 business
days after deposited in the mail or one business day after sent by courier or
upon confirmation of facsimile delivery in the manner set forth above.


11.         No Stockholder Rights.  Nothing contained in this Note shall be
construed as conferring upon Holder or any other person the right to vote or to
consent or to receive notice as a stockholder in respect of meetings of
stockholders for the election of directors of the Company or any other matters
or any rights whatsoever as a stockholder of the Company; and no dividends or
interest shall be payable or accrued in respect of this Note or the interest
represented hereby or the securities into which this Note is convertible
hereunder until, and only to the extent that, this Note shall have been
converted.


12.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California, excluding that body of law
relating to conflict of laws.


13.         Heading; References.  All headings used herein are used for
convenience only and shall not be used to construe or interpret this
Note.  Except as otherwise indicated, all references herein to Sections refer to
Sections hereof.
 
4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first written above.
 

    CrowdGather, Inc.            
 
  By: 
/s/ Sanjay Sabnani
 
 
  Name:
Sanjay Sabnani
 
 
  Its: 
President
                20300 Ventura Blvd., Suite 330       Woodland Hills, CA 91364  

 

Holder:  Smart Goal Investment Limited Address:  6/F., Kwan Chart Tower,  
6 Tonnochy Road
 
WanChai, Hong Kong
 
 
Telephone: 852-2832-2831 Facsimile: ______________________


 
 
 
5